Title: Thomas Jefferson to Benjamin Henry Latrobe, 10 October 1809
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          Dear Sir  Monticello Oct. 10. 09.
            Your favor of Aug. 28. came duly to hand, and I congratulate you on the succesful completion of your great arch of the Senate chamber as well as that of the Hall of Justice. I have no doubt you will finish those rooms so as to be worthy counterparts of that of the Representatives. it would give me pleasure to learn that Congress will consent to proceed on the Middle building. I think that the work when finished will be a durable and honorable monument of our infant republic, and will bear favorable comparison with the remains of the same kind of the antient republics of Greece & Rome.  I have no doubt that your Cerealian capital will be handsome: and shall be happy to recieve the Model of it.  the stone which Andrei and Franzoni are preparing for me, need only be sculptured on one side. I propose to set it into the middle of the frize of a Chimney piece.
           Your promised visit to Monticello, whenever it can be effected, will give me real pleasure, and I think could not fail of giving some to you.  my essay in Architecture has been so much subordinated to the law of convenience, & affected also by the circumstance of change in the original design, that it is liable to some unfavorable & just criticisms. but what nature has done for us is sublime & beautiful and unique. you could not fail to take out your pencil & to add another specimen of it’s excellence in landscape to your drawing of the Capitol & Capitol hill. the difficulty would be in the choice between the different portions scenes, where a panorama alone could fully satisfy. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        